Citation Nr: 0013810	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-23 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected PTSD as of June 23, 1999.  

3.  Entitlement to an effective date earlier than August 20, 
1991, for the award of service connection for PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970 and from May 1980 to September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision of the RO.  

As the first issue listed on appeal pertains to the propriety 
of the initial evaluation assigned for the service-connected 
PTSD, the Board has recharacterized the issue accordingly in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to a higher initial rating and a rating 
in excess of 30 percent as of June 23, 1999, are plausible 
and capable of substantiation, and thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  When a veteran claims 
that a service-connected disability is more severely 
disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Furthermore, when a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In this case, the veteran has been afforded the opportunity 
to undergo VA examination on three separate occasions:  June 
1992; June 1999; and October 1999.  These examinations have 
resulted in various diagnoses including:  alcohol 
abuse/alcohol addiction (primary) and PTSD in June 1992; PTSD 
with addiction currently in remission, GAF 41, in June 1999; 
and, PTSD, major depressive disorder secondary to PTSD, and 
alcohol dependence, currently in remission, GAF 45, in 
October 1999.  

The Board notes that central to the issue on appeal is the 
extent to which the veteran's PTSD has impacted his ability 
to obtain or retain substantially gainful employment.  
Furthermore, "no compensation shall be paid if the disability 
is a result of the veteran's own willful misconduct or abuse 
of alcohol or drugs." See 38 U.S.C.§§ 105, 1110 (West 1991); 
38 C.F.R. § 3.301; VAOPGCPREC 2-97 (Jan. 16, 1997).  Hence, 
the Board finds that the examinations of record are 
inadequate for rating the veteran's service-connected PTSD 
and that the veteran should be afforded another VA 
examination in order to ascertain what degree of disability 
is related to his service-connected PTSD alone.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective on November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulations, the rating criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.  In Massey v. Brown, 7 Vet. App. 204 (1994), the 
Court remanded a decision of the Board as a result of the 
Board's failure to support its decision with evidence that 
correlated clearly to the schedular criteria chosen.  The 
Court held that the Board's consideration of factors which 
were wholly outside the rating criteria provided by the 
regulations was error as a matter of law.  Consequently, any 
examination conducted on remand should include a report of 
the current psychiatric symptoms and clinical findings in 
terms consistent with both the old and the new rating 
criteria.  

Furthermore, as noted hereinabove, the Court recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

Finally, the Board will defer adjudication of the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD pending completion of the outcome 
of the issue of entitlement to a higher initial rating.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings in terms consistent with both 
the previous and the new rating criteria, 
and a copy of the latter should be 
provided to the examiner.  All correct 
diagnoses should be set forth.  In 
addition, it is requested that the 
examiner offer an opinion as to the 
nature and extent of the social and 
industrial inadaptability caused by 
symptoms of the service-connected PTSD 
alone.  A complete rationale for all 
opinions expressed must be provided.  

3.  After all indicated development has 
been completed satisfactorily, the RO 
should again review the veteran's claim.  
This should include consideration of the 
Court's holdings in Fenderson (staged 
rating) and Karnas (applying the most 
favorable of either the old or new rating 
criteria).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



